                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


ROBERT FITZGERALD ROBERTS, SR.,

                      Plaintiff,

vs.                                            Case No. 19-3044-SAC

UNKNOWN WICHITA POLICE OFFICERS and
WICHITA POLICE DEPARTMENT,

                      Defendants.


                               O R D E R

      This case is before the court to screen plaintiff’s pro se

complaint (Doc. No. 1) and related materials pursuant to 28 U.S.C.

§ 1915A. Plaintiff has stated his complaint on a form for bringing

a civil rights action under 42 U.S.C. § 1983.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992), cert. denied, 507

U.S. 940 (1993).    A district court should not “assume the role of

advocate for the pro se litigant.” Hall, supra. Nor is the court

to    “supply   additional   factual    allegations   to   round   out   a



                                    1
plaintiff's complaint.” Whitney v. State of New Mexico, 113 F.3d

1170, 1173–74 (10th Cir. 1997).

II. Screening standards

        Title 28 United State Code Section 1915A requires the court

to    review    cases     filed    by   prisoners   seeking   redress    from   a

governmental entity or employee to determine whether the complaint

is frivolous, malicious or fails to state a claim upon which relief

may be granted. When deciding whether plaintiff’s complaint “fails

to state a claim upon which relief may be granted,” the court must

determine       whether    the    complaint   contains   “sufficient     factual

matter, accepted as true, to ‘state a claim for relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

        The plausibility standard is not akin to a probability
        requirement, but it asks for more than a sheer
        possibility that a defendant has acted unlawfully.
        Where a complaint pleads facts that are merely
        consistent with a defendant’s liability, it stops short
        of the line between possibility and plausibility of
        entitlement to relief.

Id.    A plausibility analysis is a context-specific task depending

on a host of considerations, including judicial experience, common

sense     and    the    strength     of   competing   explanations      for   the

defendant's conduct.         See id. at 679; Twombly, 550 U.S. at 567.

The court accepts the plaintiff’s well-pled factual allegations as

true and views them in the light most favorable to the plaintiff.

                                          2
United States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).                  The

court, however, is not required to accept legal conclusions alleged

in the complaint as true. Iqbal, 556 U.S. at 678. “Thus, mere

‘labels    and   conclusions'   and     ‘a    formulaic    recitation    of    the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).              A complaint alleging that

several defendants violated § 1983 must plainly allege exactly

who, among the many defendants named, did what to plaintiff, with

enough detail to provide each individual with fair notice as to

the basis of the claims against him or her.               See Robbins v. Okla.

ex rel. Dep't of Human Servs., 519 F.3d 1242, 1248-1250 (10th Cir.

2008).

III. The complaint

       Plaintiff alleges that on an unspecified date, an unknown

Wichita police officer stopped and detained plaintiff while he was

walking up to a friend’s house.         The officer told plaintiff he was

a robbery suspect and placed plaintiff in handcuffs.              Other police

cars arrived.      Plaintiff was stood up in front of the police car

lights    and    was   later   told    that    he   was    “pointed     out”    as

participating in a violent robbery in which several hundred dollars

and a gold chain were stolen.         Plaintiff was then placed in a squad

car.     An unidentified officer and “the commanding officer” (also

unidentified) asked plaintiff for permission to search plaintiff’s

                                        3
car.     Plaintiff refused.    Then, “the officer” took plaintiff out

of the squad car, removed plaintiff’s car keys from plaintiff’s

pocket, and unlocked and searched plaintiff’s car.                    Plaintiff

alleges that over $10,000 was removed from plaintiff’s car by the

officer and placed as evidence, according to the officer.

        Plaintiff claims that he was booked into jail on multiple

offenses, and that all except a robbery charge have been dismissed.

According to plaintiff, the robbery charge remains pending even

though the alleged victim who identified plaintiff has recanted.

Plaintiff alleges he has been told more recently that there was no

money taken from his vehicle.      Plaintiff appears to claim that his

money has been lost.

        Plaintiff   alleges   illegal       search   and   seizure,    wrongful

incarceration and deliberate indifference.            He seeks damages “from

each unknown Wichita police officer in Case No. 17-CR-894 that

participated in the illegal search of [his] vehicle.”             Doc. No. 1,

p. 7.

IV. Screening the complaint

        As plaintiff is bringing a § 1983 claim, he must “allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.”               Bruner v.

Baker, 506 F.3d 1021, 1025–26 (10th Cir. 2007) (internal quotation

marks omitted).     Plaintiff’s complaint fails to state a plausible

                                        4
claim of a constitutional violation by a person capable of being

sued for the following reasons.

       First, the Wichita Police Department is governmental subunit,

not a legal entity which is capable of being sued, as this court

has held in multiple cases where police departments have been named

as defendants.1 E.g., Schwab v. Kansas, 2017 WL 2831508 *13 (D.Kan.

6/30/2017)(dismissing Riley County Police Department); Neighbors

v. Lawrence Police Dept., 2016 WL 3685355 *6 (D.Kan. 7/12/2016);

Ward v. Lenexa, Kansas Police Dept., 2014 WL 1775612 *4 (D.Kan.

5/5/2014).

       Second, plaintiff’s complaint fails to allege facts stating

who did what to plaintiff.         The complaint does not identify the

defendants by name, although his criminal case has been pending

for well over a year and plaintiff should have access to materials

to assist him in identifying who arrested him and who searched his

car.    Third, the complaint does not identify the defendants by

number (e.g., “John Doe # 1) so to describe what a specific, but

unnamed, police officer did to violate plaintiff’s constitutional

rights.



1 The City of Wichita is a legal entity which may be sued. But, to state a
claim against the City of Wichita, plaintiff must assert that the violation of
his constitutional rights was caused by a policy or custom of the City as
reflected in formal regulations, widespread practice, decisions by employees
with final policymaking authority or failure to train or supervise reflecting
deliberate indifference to the injuries caused. Ward v. Lenexa, Kansas Police
Department, 2014 WL 1775612 *4 (D.Kan. 5/5/2014)(citing Brammer-Hoelter v. Twin
Peaks Charter Acad., 602 F.3d 1175, 1188-89 (10th Cir. 2010)). The complaint
fails to make such allegations.

                                      5
     Fourth, a false arrest claim under § 1983 requires showing

that the arresting officer acted without probable cause.                         Kaufman

v. Higgs, 697 F.3d 1297, 1300 (10th Cir. 2012). Plaintiff indicates

that he was identified during what is described as a field show-

up as the perpetrator of an armed robbery.                       Plaintiff does not

allege facts showing that this, together with other information

available to the police, was insufficient for probable cause to

arrest.     Other cases indicate that this type of identification

contributes significantly to probable cause for arrest.                              See

Robinson v. Cook, 706 F.3d 25, 35–36 (1st Cir. 2013); Hendricks v.

Sheriff, Collier Cty., Fla., 492 Fed.Appx. 90, 93 (11th Cir. 2012);

Vazquez     v.        Rossnagle,    163    F.Supp.2d      494,       498-99     (E.D.Pa.

2/16/2001) aff’d, 31 Fed.Appx. 778 (3rd Cir. 2002); see also Russo

v.   City        of     Bridgeport,       479     F.3d    196,       204      (2nd   Cir.

2011)(identification from a photo lineup); Grubbs v. Bailes, 445

F.3d 1275, 1278 (10th Cir. 2006)(as a general matter, a suspect’s

contradiction of a witness’ accusation does not vitiate probable

cause).

     Fifth, any claim for malicious prosecution is not plausibly

stated    because       plaintiff     does      not   allege   the    termination     of

criminal proceedings in his favor.                See Myers v. Koopman, 738 F.3d

1190, 1195 (10th Cir. 2013); Roddy v. Suarez, 405 Fed.Appx. 294,

296 (10th Cir. 2010).



                                             6
     Sixth, the complaint fails to show facts demonstrating the

absence of a fair probability that evidence of a crime would be

found in plaintiff’s car.   A warrantless search of an arrestee’s

vehicle is permitted when it is reasonable to believe that evidence

relevant to the crime of arrest might be found.      See Arizona v.

Gant, 556 U.S. 332, 343-44 (2009); U.S. v. Elmore, 548 Fed.Appx.

832, 837 (3rd Cir. 2013)(probable cause to arrest robbery suspect

provided good grounds to search his vehicle); U.S. v. Gonzalez,

441 Fed.Appx. 31, 35 (2nd Cir. 2011)(same involving attempted

robbery); U.S. v. Sims, 2011 WL 13143569 *6-7 (C.D.Cal. 5/24/2011)

aff’d, 504 Fed.Appx. 614 (9th Cir. 2013)(same involving robbery);

Castillo   v.    Stepien,    2009    WL    4142725    *9    (D.N.J.

11/24/2009)(involving robbery arrest).    Plaintiff’s allegations

fail to state a plausible claim for an illegal search of his car.

     Seventh, the complaint fails to allege that a specific police

officer or specific policy or practice is responsible for the

alleged loss of cash after it was seized and placed into evidence.

Eighth, the law regarding the loss of property, as a Fourth

Amendment or substantive due process claim, does not appear to be

clearly established and therefore any such claims are subject to

a qualified immunity defense by an individual defendant.        See

Jessop v. City of Fresno, 918 F.3d 1031, 1035-36 (9th Cir. 2019).

And, plaintiff fails to allege facts demonstrating a denial of

procedural due process.   To state a procedural due process claim,

                                 7
plaintiff must plead the inadequacy or unavailability of a post-

deprivation remedy.    Montana v. Hargett, 84 Fed.Appx. 15, 17 (10th

Cir. 2003); Roman v. FNU LNU Unknown State and Local Officials,

Barton County, Kansas, 2012 WL 1970384 *4 (D.Kan. 6/1/2012). These

allegations are missing from the complaint.

     Finally, plaintiff’s broad claim of “deliberate indifference”

is a mere label or conclusion, lacking factual elaboration, and

insufficient to state a claim for relief.

V. Motion for leave to proceed in forma pauperis

     Upon review, the court shall grant plaintiff’s motion for

leave to proceed in forma pauperis.        Doc. No. 2.

VI. Conclusion

     Plaintiff is granted leave to proceed in forma pauperis.

Plaintiff is also granted time until May 22, 2019 to either file

a complete and proper amended complaint or to show cause why his

original complaint should not be dismissed as failing to state a

claim.    If plaintiff fails to timely file a complete and proper

amended   complaint   and   fails   to   show   cause   why   the   original

complaint should not be dismissed, then the court shall dismiss

this action.




                                    8
IT IS SO ORDERED.

Dated this 24th day of April, 2019, at Topeka, Kansas.



                    s/Sam A. Crow ____________________________
                    Sam A. Crow, U.S. District Senior Judge




                             9
